Securities Act File No. 33-5270 Investment Company Act File No. 811-4653 [Missing Graphic Reference] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 39 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 38 [X] (Check appropriate box or boxes) The American Funds Tax-Exempt Series I (Exact Name of Registrant as Specified in Charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (202) 842-5665 Jeffrey L. Steele Copies to: Washington Management Corporation Robert W. Helm, Esq. 1101 Vermont Avenue, N.W. Dechert LLP Washington, D.C. 20005 1treet, N.W. (Name and Address of Agent for Service) Washington, D.C. 20006 (Counsel for the Registrant) [Missing Graphic Reference] It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant, The American Funds Tax-Exempt Series I, has duly caused this Post-Effective Amendment No. 39 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Washington and District of Columbia on the 22nd day of October, 2012. The American Funds Tax-Exempt Series I By: /s/Jeffrey L. Steele Jeffrey L. Steele President Counsel certifies that this Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act. By: /s/Stephanie L. Pfromer Stephanie L. Pfromer, Esq. Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities indicated on October 22, 2012. Nariman Farvardin* James C. Miller III* Nariman Farvardin James C. Miller III Trustee Trustee Barbara Hackman Franklin* William J. Shaw* Barbara Hackman Franklin William J. Shaw Trustee Trustee R. Clark Hooper* J. Knox Singleton* R. Clark Hooper J. Knox Singleton Trustee Trustee and Chairman of the Board James H. Lemon, Jr.* /s/Jeffrey L. Steele James H. Lemon, Jr. Jeffrey L. Steele Trustee and Vice Chairman of the Board President and Trustee By /s/Michael W. Stockton Michael W. Stockton By /s/Jeffrey L. Steele Jeffrey L. Steele Senior Vice President, Treasurer, Chief Financial Officer and Assistant Secretary President *By /s/Michael W. Stockton Michael W. Stockton Attorney-in-fact POWER OF ATTORNEY The undersigned trustees of The American Funds Tax-Exempt Series I (the “Trust”), a Delaware Statutory Trust, do each hereby revoke all previous powers of attorney that have been signed and otherwise act in his or her name and behalf in matters involving the Trust and do hereby constitute and appoint Michael W. Stockton, Jennifer L. Butler and Stephanie L. Pfromer, or any of them to act as attorneys-in-fact for and in his or her name, place and stead (1) to sign his or her name as a trustee of said Trust to any and all amendments to the Registration Statement of The American Funds Tax-Exempt Series I, File No. 33-5270 under the Securities Act of 1933, as amended, or under the Investment Company Act of 1940, as amended, File No. 811-4653, said amendments to be filed with the Securities and Exchange Commission, and to any and all documents required by any State in the United States of America in which this Trust offers its shares, and (2) to deliver any and all such amendments to such Registration Statement, so signed, for filing with the Securities and Exchange Commission under the provisions of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, granting to said attorneys-in-fact, and each of them, full power and authority to do and perform every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as the undersigned might or could do if personally present, hereby ratifying and approving the acts of said attorneys-in-fact. EXECUTED at Washington, D.C., this 20th day of September, 2011. THE AMERICAN FUNDS TAX-EXEMPT SERIES I \s\ Nariman Farvardin \s\ James C. Miller III Nariman Farvardin James C. Miller III \s\ Barbara H. Franklin \s\ William J. Shaw Barbara H. Franklin William J. Shaw \s\ R. Clark Hooper \s\ J. Knox Singleton R. Clark Hooper J. Knox Singleton \s\ James H. Lemon, Jr. \s\ Jeffrey L. Steele James H. Lemon, Jr.
